Name: Commission Regulation (EEC) No 2043/83 of 20 July 1983 modifying the supplementary quota for imports into the Community of certain textile products (category 12) originating in Thailand, opened for the 1983 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/28 Official Journal of the European Communities 23 . 7 . 83 COMMISSION REGULATION (EEC) No 2043/83 of 20 July 1983 modifying the supplementary quota for imports into the Community of certain textile products (category 12) originating in Thailand, opened for the 1983 Berlin Trade Fairs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3589/82, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 establishing a common procedure for administering quantitative quotas ('), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3589/82, the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Whereas, by Commission Regulation (EEC) No 800/83 (2), supplementary quotas for the 1983 Berlin Trade Fairs were opened and were allocated to the Federal Republic of Germany ; Whereas it is desirable to increase the supplementary quota for the 1983 Berlin Trade Fairs in respect of products in category 12 originating in Thailand ; Article 1 The supplementary quota opened by Regulation (EEC) No 800/83 for the import of products in category 12 originating in Thailand is hereby replaced by the quota set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p. 106 . (2) OJ No L 89 , 7 . 4 . 1983 , p. 17 . 23 . 7. 83 Official Journal of the European Communities No L 200/29 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountry Units Quantity 12 60.03 A B I II b) C D 60.03-11 , 19 , 20 , 27, 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Thailand 1 000 pairs 302